McCLELLAN, J.
— Bill for divorce, by the wife, Annie Lou Jordan, against J. J. Jordan, appellant, upon the ground established by Code, § 3795. The motion to dismiss this cause was properly overruled. — Jordan v. Jordan, 175 Ala. 640, 57 South. 436.
The evidence has been carefully considered, in the light of the argument submitted for appellant. Our conclusion accords with that prevailing with the court below. The averment of actual violence inflicted by appellant on appellee is supported by the preponderance of the evidence coupled with corroborating circumstances shown. The evidence shows appellant to have been an industrious, sober man, and appellee to have been a capable housewife, willing and industrious.
In accordance with the insistence of the solicitor for' the appellant, the letters, Avritten by appellee to appellant, have been given particular consideration. These letters evince the entertainment by appellee, at the time they were written, of a very ardent affection for appellant. When this fact is considered in connection with assertions in the letters that she would or should take *410the blame for the unhappy condition prevailing, it may well be attributed to the writer’s idea of the best way by which to promote her return to her husband — a hope and desire that was there given pathetic expression. There is no error affecting the decree.
Affirmed.
Dowdell, C. J., and Sayre and Somerville, JJ., concur.